DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 8, 11, 17-19 are allowable. The restriction requirement species b , as set forth in the Office action mailed on 1/12/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2 is partially withdrawn with respect to zinc oxide and titanium oxide.  Claim 14 , directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harvey Liu on 7/22/2022.

The application has been amended as follows: 
In claim 1, lines 10-13 the phrase “and wherein the UV scattering agent is selected from the group consisting of fine particle titanium oxide, fine particle zinc oxide, fine particle iron oxide, fine particle cerium oxide, fine particle zirconium oxide, and combinations thereof” is replaced with ---wherein the UV scattering agent is selected from the group consisting of fine particle titanium oxide, fine particle zinc oxide, and combinations thereof; wherein the UV scattering agent has a hydrophobized surface and wherein the UV scattering agent has a number average particle size of from 10nm to 35mn---
In claim 4 lines 1-2, the phrase “wherein the UV protection agent further comprises a UV absorbing agent” is replaced with ---further comprising a UV absorbing agent---
Claims 6-7, 9-10, 12-13, 15-16 and 20-21 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants remarks filed 7/5/2022 regarding the presence of unexpected and superior results is persuasive. Given the data presented in the instantly filed specification showing the combination of trans-resveratrol polysaccharide and UV scattering agent results in an unexpectedly superior SPF, the instant invention is novel and unobvious over the closest prior art, Hamada (cited on the 4/4/2022 office action).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613